PRESIDING JUSTICE WEBBER, dissenting: I respectfully dissent from the rationale of the majority and suggest that it sets a dangerous precedent. The fundamental premise of the majority and of the circuit court is that the testimony of Dr. Kanakis was unrebutted and therefore was binding on the arbitrator and the Commission. In the first place, I cannot agree that the testimony was unrebutted. There was extensive cross-examination of the doctor which revealed that his approach was largely academic and theoretical. What is more important is a basic legal doctrine that a trier of fact, whether a jury, court, arbitrator, or Commission, is always free to disbelieve any witness. If the theory be sound that the trier of fact is bound by unrebutted testimony, then an arbitrator would be forced to find that the earth is flat if such testimony were presented. A finding of fact should be set aside only if no rational trier of fact could have reached the same conclusion. Compare Jackson v. Virginia (1979), 443 U.S. 307, 61 L. Ed. 2d 560, 99 S. Ct. 2781, concerning reasonable doubt. This was, like all heart attack cases, a close case. Kanakis stated in his deposition testimony that myocardial infarction is an ongoing process. However, the petitioner proved nothing more than symptoms of angina pectoris during his working hours. He left work on May 20; he left the hospital on May 22; the infarct did not occur until May 25; in this situation the arbitrator was thoroughly at liberty to disregard Kanakis’s statement that the petitioner was totally disabled on May 20. Otherwise, every infarct could be retroactively related to the workplace no matter how remote in time it might occur. I would reverse the circuit court and affirm the Commission.